Viewing the evidence in the light most favorable to the presentment agency (see Matter of David H., 69 NY2d 792, 793 [1987]; cf. People v Contes, 60 NY2d 620, 621 [1983]), we find that it was legally sufficient to establish, beyond a reasonable doubt, that the appellant committed acts which, if committed by an adult, would have constituted the crimes of assault in the second degree and criminal possession of a weapon in the fourth degree (see Family Ct Act § 342.2 [2]; cf. People v Edmondson, *652281 AD2d 184, 185 [2001]). Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see Matter of Michale A.C., 73 AD3d 1042, 1043 [2010]; cf. CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the opportunity of the finder of fact to view the witnesses, hear the testimony, and observe demeanor (see Matter of Hasan C., 59 AD3d 617, 617-618 [2009]; cf. People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon our review of the record, we are satisfied that the. Family Court’s determination was not against the weight of the evidence (cf. People v Romero, 7 NY3d 633 [2006]). Florio, J.E, Belen, Roman and Sgroi, JJ., concur.